DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 15, and 17-18 are is objected to because of the following informalities:
Regarding claim 9, line 1, “a filter cartridge” should be changed to --a sample cartridge--.
Regarding claim 15, step (b), “a filter cartridge” should be changed to --a sample cartridge--.
Regarding claim 17, line 1, “the filter cartridge holder” should be changed to --the sample cartridge holder--.
Regarding claim 18, line 3, “filter cartridges” should be changed to --sample cartridges--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 9 states “an aerosol-generating device”. It is unclear as to whether or not this is referring back to “an aerosol-generating stick and device” from previously in the claim or this is supposed to be referring to an entirely separate part of the apparatus.
Regarding claim 1, line 14 states “an aerosol-generating system loaded onto the docking device”. It is unclear as to whether or not this is supposed to be referring back to “an aerosol-generating stick and device” that is received on the docking device from previously in the claim or if this is referring to an entirely separate part of the apparatus.
Claim 1 recites the limitation "the controlled puff volume" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It appears as though the limitation should read as --the controlled volume-- or the previous limitation of “a controlled volume” should be changed to --a controlled puff volume--.
Claim 1 recites the limitation "the filter cartridge" in lines 16 and 17.  There is insufficient antecedent basis for this limitation in the claim. It appears as though these limitations should read as --the sample cartridge--.
The term “about” in claim 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “about 6 sample cartridges to about 20 sample cartridges” is rendered indefinite by the usage of the term “about”.
Claim 5 recites the limitation "the sample collection holder" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears as though these limitations should read as --the sample cartridge holder--.
Regarding claims 2-14, they are dependent on claim 1.
Claim 15 recites the limitation "the aerosol-generating system in step (c).  There is insufficient antecedent basis for this limitation in the claim. It appears as though these limitations should read as --the aerosol-generating device--.
Regarding claims 16-20, they are dependent on claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verbeeck et al. (US 10,477,887 B2) (hereinafter Verbeeck) in view of Zhang et al. (EP 3399298 B1) (hereinafter Zhang).
As best understood regarding claim 1, Verbeeck teaches an aerosol matter collection device [modular smoking system] (see Abstract, Figs. 1-5) comprising: 
a sample cartridge holder [outer ring 14] configured to hold a plurality of sample cartridges [analysis module 100, 110 or other modules], each sample cartridge comprising a housing defining an interior volume (Col 5, lines 36-50, Col 6, lines 1-5, see Figs. 1-5 and 8), a filter material being positioned in the interior volume, the sample cartridge including an entrance on one side of the filter material (Col 1, lines 20-25, Col 3, lines 30-44, see Figs. 1-5 and 8);
a docking device [inner ring 12] for receiving an aerosol-generating stick and device [smoking article 40], the docking device and the sample cartridge holder being moveable relative to each other such that an aerosol-generating device consecutively engages the entrance of each sample cartridge held by the sample cartridge holder (Col 6, lines 56-65, see Fig. 2); 
an aerosol withdrawing device positioned opposite the docking device, the aerosol withdrawing device being configured to collect a volume of aerosol matter generated by an aerosol-generating system loaded onto the docking device [suction means may be provided as part of the analysis module or as a separate module] (Col 4, lines 29-33), the volume being forced through the sample cartridge for collecting an aerosol matter sample on the filter material contained within the sample cartridge (Col 1, lines 12-25, Col 3, lines 30-44, see Figs. 1-5 and 8).
Verbeeck fails to teach the sample cartridge including an exit on an opposite side of the filter material; and wherein the aerosol withdrawing device engages the exit of each consecutive sample cartridge held within sample cartridge holder, the aerosol withdrawing device configured to collect a controlled volume of aerosol matter. Zhang, from the same field of endeavor, teaches a sample cartridge including an exit on an opposite side of a filter material [catcher 2 with filter], wherein an aerosol withdrawing device engages the exit held within a sample cartridge holder, the aerosol withdrawing device configured to collect a controlled volume of aerosol matter [smoking apparatus 440 with assembly 400 to suck vapor from cigarette 1 through catcher 2] (Para [0047, 0050], see Fig. 6).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Verbeeck with Zhang such the sample cartridge includes an exit on an opposite side of the filter material; and wherein the aerosol withdrawing device engages the exit of each consecutive sample cartridge held within the sample cartridge holder, the aerosol withdrawing device configured to collect a controlled volume of aerosol matter, for the predictable result of withdrawing aerosol from a cigarette for analysis.
Regarding claim 2, Verbeeck in view of Zhang as applied to claim 1 above teaches the claimed invention, in addition to wherein the sample cartridge holder comprises a rotatable wheel having a circumference, the sample cartridges being positioned along the circumference of the wheel [outer ring 14] (Verbeeck Col 6, lines 56-65, see Fig. 2).
As best understood regarding claim 3, Verbeeck in view of Zhang as applied to claim 1 above teaches the claimed invention, in addition to wherein the sample cartridge holder is capable of holding from about 6 sample cartridges to about 20 sample cartridges (see Verbeeck Figs. 1 and 5).
Regarding claim 4, Verbeeck in view of Zhang as applied to claim 1 above teaches the claimed invention, in addition to wherein the docking device [inner ring 12] is moveable towards and away from the sample cartridge holder [outer ring 14] for engaging consecutive sample cartridges, and wherein the sample cartridge holder is moveable for positioning consecutive sample cartridges in front of the docking device (see Verbeeck Fig. 2).
As best understood regarding claim 5, Verbeeck in view of Zhang as applied to claim 1 above teaches the claimed invention, except for wherein the sample cartridge holder includes a first outer cover spaced from a second outer cover, the plurality of sample cartridges being held in between the first outer cover and the second outer cover in a spaced apart relationship. Zhang additionally teaches a first outer cover spaced from a second outer cover, the sample cartridge being held in between the first outer cover and the second outer cover in a spaced apart relationship [covers of housing] (see Zhang Fig. 6). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Verbeeck in view of Zhang such that the sample cartridge holder includes a first outer cover spaced from a second outer cover, the plurality of sample cartridges being held in between the first outer cover and the second outer cover in a spaced apart relationship, in order to provide a protective housing for the sample cartridges.
Regarding claim 6, Verbeeck in view of Zhang as applied to claim 1 above teaches the claimed invention, in addition to further comprising a controller, the controller being in communication with the docking device and the sample cartridge holder and being configured to move the docking device and the sample cartridge holder in a synchronized manner [carousel rotated by transmission module 150 which is controlled by automation module 410] relative rotation between the inner ring 12 and outer ring 14] (Verbeeck Col 7, line 63 - Col 8, line 4, see Fig. 8).
Regarding claim 7, Verbeeck in view of Zhang as applied to claim 6 above teaches the claimed invention, in addition to wherein the controller is also in communication with the aerosol withdrawing device and is configured to control the aerosol withdrawing device for periodically collecting a puff of aerosol from an aerosol-generating positioned on the docking device [pump module controlled by automation module to provide a desired puff profile] (Verbeeck Col 8, lines 5-15).
Regarding claim 8, Verbeeck in view of Zhang as applied to claim 6 above teaches the claimed invention, in addition to wherein the controller comprises one or more microprocessors (Verbeeck Col 8, lines 1-3).
Regarding claim 9, Verbeeck in view of Zhang as applied to claim 6 above teaches the claimed invention, in addition to wherein the controller is configured to:
move the docking device into engagement with a sample cartridge contained in the sample cartridge holder [rotated into alignment with the analysis module] (Verbeeck Col 7, lines 5-11, see Claim 1);
control the aerosol withdrawing device for collecting a puff of aerosol from an aerosol-generating device positioned on the docking device, the puff of aerosol flowing through the sample cartridge for collecting a sample on the filter material contained within the sample cartridge [pump module controlled by automation module to provide a desired puff profile] (Verbeeck Col 8, lines 5-15);
disengaging the docking device from the sample cartridge held on the sample cartridge holder; moving the sample cartridge holder such that the next consecutive sample cartridge is in alignment with the docking device; repeating the previous steps for collecting further aerosol samples in each of the consecutive sample cartridges [sequential rotation] (Verbeeck Col 7, lines 5-11, see Claim 1).
Regarding claim 10, Verbeeck in view of Zhang as applied to claim 1 above teaches the claimed invention, in addition to wherein the aerosol withdrawing device is configured to collect a puff of aerosol matter having a volume and wherein the aerosol withdrawing device is adjustable for adjusting the volume of the puff [pump module controlled by automation module to provide a desired puff profile] (Verbeeck Col 8, lines 5-15). 
Regarding claims 11-12, Verbeeck in view of Zhang as applied to claim 1 above teaches the claimed invention, in addition to wherein the aerosol withdrawing device comprises a plunger moveable within a cylindrical tube and wherein displacement of the plunger within the cylindrical tube creates a suction force, the aerosol withdrawing device comprises a pneumatic cylinder [suction means may be a gas syringe] (Col 4, line 33). 

As best understood regarding claim 15, Verbeeck teaches a process for collecting aerosol matter samples from an aerosol-generating system that generates an aerosol from a material without combusting the material [modular smoking system] (see Abstract, Figs. 1-5), the process comprising:
(a) loading material into an aerosol-generating device for heating the material without combusting the material [heated cigarette] (Col 1, lines 50-53, Col 6, lines 16-17);
(b) moving the aerosol-generating device [smoking article 40] into contact with a sample cartridge [analysis module 100, 110, or other modules] loaded on a sample cartridge holder [outer ring 14], the sample cartridge comprising a housing defining an interior volume (Col 5, lines 36-50, Col 6, lines 1-5, see Figs. 1-5 and 8), a filter material being positioned in the interior volume, the sample cartridge including an entrance on one side for receiving the aerosol-generating device, a plurality of sample cartridges being loaded on the sample cartridge holder (Col 1, lines 20-25, Col 3, lines 30-44, see Figs. 1-5 and 8);
(c) withdrawing a controlled puff volume causing a puff of aerosol matter generation from the aerosol-generating device and collection on the filter material of the sample cartridge (Col 1, lines 12-25, Col 3, lines 30-44, see Figs. 1-5 and 8);
(d) moving the sample cartridge holder so that the next consecutive sample cartridge is in alignment with the aerosol-generating device [sequential rotation; rotated into alignment with the analysis module] (Verbeeck Col 7, lines 5-11, see Claim 1); and
(e) repeating steps (a) through (d) for collecting another aerosol sample [sequential rotation] (Verbeeck Col 7, lines 5-11, see Claim 1).
Verbeeck fails to teach the sample cartridge including an exit on an opposite side of the filter material; and withdrawing a controlled puff volume from the exit of the sample cartridge. Zhang, from the same field of endeavor, teaches a sample cartridge including an exit on an opposite side of a filter material [catcher 2 with filter], wherein an aerosol withdrawing device engages the exit held within a sample cartridge holder, the aerosol withdrawing device configured to collect a controlled volume of aerosol matter [smoking apparatus 440 with assembly 400 to suck vapor from cigarette 1 through catcher 2] (Para [0047, 0050], see Fig. 6).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Verbeeck with Zhang such the sample cartridge includes an exit on an opposite side of the filter material, such that the method further comprises withdrawing a controlled puff from the exit of the sample cartridge, for the predictable result of withdrawing aerosol from a smoking device for analysis.
Regarding claim 16, Verbeeck in view of Zhang as applied to claim 15 above teaches the claimed invention, in addition to wherein at least three puffs of aerosol matter from the aerosol-generating systems are collected in separate sample cartridges [at least one puff collected in a single sample cartridge, at least three separate aerosol-generating devices and at least three sample cartridges are shown] (see Verbeeck Figs. 1-2 and 5).
Regarding claim 17, Verbeeck in view of Zhang as applied to claim 15 above teaches the claimed invention, in addition to wherein the sample cartridge holder comprises a rotatable wheel having a circumference, the sample cartridges being positioned along the circumference of the wheel (see Verbeeck Figs. 1-2 and 5).
Regarding claim 18, Verbeeck in view of Zhang as applied to claim 15 above teaches the claimed invention, in addition to wherein the aerosol-generating device is placed on a docking device that moves the aerosol-generating device into and out of contact with sample cartridges loaded on the sample cartridge holder [inner ring 12 rotatable relative to outer ring 14] (Verbeeck Col 6, lines 56-65, see Fig. 2).
Regarding claim 19, Verbeeck in view of Zhang as applied to claim 15 above teaches the claimed invention, in addition to wherein the movement of the aerosol-generating device and the sample cartridge holder are automatically controlled by a controller [carousel rotated by transmission module 150 which is controlled by automation module 410] relative rotation between the inner ring 12 and outer ring 14] (Verbeeck Col 7, line 63 - Col 8, line 4, see Fig. 8), the controller also being configured to control an aerosol withdrawing device for collecting a controlled puff volume from the exit of each sample cartridge[pump module controlled by automation module to provide a desired puff profile] (Verbeeck Col 8, lines 5-15).
Regarding claim 20, Verbeeck in view of Zhang as applied to claim 19 above teaches the claimed invention, in addition to wherein the controller is configured to control and adjust puff volume, puff duration, and interpuff duration [pump module controlled by automation module to provide a desired puff profile] (Verbeeck Col 8, lines 5-15).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Verbeeck in view of Zhang as applied to claim 11 above, and further in view of Rubio Aguilera et al. (US 2017/0158360 A1) (hereinafter Rubio).
Regarding claims 13-14, Verbeeck in view of Zhang as applied to claim 11 above teaches the claimed invention, except for further comprising a distance sensor for sensing a distance the plunger moves in order to control puff volume collected by the aerosol withdrawing device, wherein the distance sensor comprises a lase that is used to measure the distance the plunger moves. Rubio teaches a distance sensor for sensing a distance a plunger in a syringe moves, wherein the distance sensor comprises a laser that is used to measure the distance the plunger moves in order to accurately control the amount of fluid injected from the syringe. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Verbeeck in view of Zhang with Rubio such to further comprise a distance laser sensor for sensing a distance the plunger moves in order to control puff volume collected by the aerosol withdrawing device, in order to accurately and automatically control the gas syringe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2855